        Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 1 of 8
                                                                                                   */"/rb
                                                                                                   [.Filss

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  x

Brandi Simmons,
                                                                      STIPULATION AND
                                                      Plaintifl       ORDER OF DISMISSAL

                             -against-                                16-CV-10032 (vsB) (sDA)

The City of New York, C-O- Damon Waithe, Shield No'
18956, Captain Lee Mitchell, ShieldNo. 857, C.O. Te-art
Jackson, ShieldNo. n}34,and C-O. Harrison Ferber, Shield
No.7226,C.O. Frangois Hyppolite, ShieldNo. 2635, C-O-
Harry Phannord, Shield No' i5732, and C.O' Alex Staley,
ShieldNo.7751,



--q-;-+#;-i-.--r"-:):*-*-i-:-!:';;--'--3'"Y3i:'-
               WHEREAS, the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without firrther proceedings and without

admitting any fault or liability;

                NOW, THEREFORE,          IT IS HEREBY STIPULATED AND              AGREED, bY

and between the undersigned, that

        l.      The above-referenced action is hereby dismissed with prejudice; and
          Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 2 of 8




       2-        Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in
                                                                                             the


Stipulation of Settlement executed by the parties in this matter.


Dated: New   Y        New York
            1                 18



Brandi Simmons                                          ZACIIARY W. CARTER
Plaintif Pro Se                                         Corporation Counsel of the
Anna M. Kross Center                                       City ofNew York
09-09 Hazen Street                                      Artornryfer Defendants
EastElmhurst,NY 11370                                   1S0 Church Str€et,3'd Floor
                                                        NewYork,NewYork       10007

By:                                              Byt
             Simmons                                    Megan
      Plointiff Pro   Se                                Assistant Corporation Counsel

                                                        SO ORDERED:




                                                        HON. VERNON S. BRODERICK
                                                        IINITED STATES DISTRICT JUDGE

                                                        Dated:                   .20r8




                                                   ,)
                                                   L
                            Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 3 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   _--------X
|gDt*-!;--.b-.*-----*.*rii-:----




Brandi Simmons,
                                                                                             STIPULATION OF
                                                                                Plaintifi    SETTLEMENT

                                             -agatnst-                                        I   6-CV-1 0032 (VSB) (SDA)

 The City ofNew York, C.O. Damon Waithe, Shield No.
 18956, Captain Lee Mitchell, shieldNo. 857, C.O. Te-art
 Jackson, ShieldNo. I7034,and C.O. Harrison Ferber, Shield
 No.7226,C.O. Frangois Hyppolite, ShieldNo- 2635, C-O-
 Harry Phannord, ShieldNo. 15732, and C.O. Alex Staley,
  ShieldNo.7751,


 ::--i*ir.i*l--:7.71*r;;--;-#;-r--;_:---ti:i:11t-.

                                   WHEREAS, plaintiff commenced this action by filing a complaint on or about

  December 28,2016,alleging that the defendants violated                            plaintiffs federal civil rights; and

                                   WHEREAS, defendants City of New York, C.O. Damon Waithe, Shield No-

   18956, Captain Lee Mitchell, Shield No. 857, C.O. Te-art Jackson, Shield No. 17034, and C.O.

  Harrison Ferber, Shield No. 7226, C.O. Frangois Hyppolite, Shield No. 2635' C.O- Hany

  phannord, Shield No. 15732, and C.O. Alex Staley, Shield No. 7751, have denied any and all

   liability arising out ofplaintiff s allegations; and

                                   WHEREAS, the parties now desire to resolve the issues raised in this litigation,

   without further proceedings and without admitting any fault or liability;

                                   NOW, THEREFORE,         IT IS HEREBY STIPULATED AND                         AGREED.      bY


   and between the undersigned, as follows:
         Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 4 of 8




                l.      The above-referenced action is hereby dismissed against defendants, with
                                                                                                 ('2))
prejudice, and without costs, expenses, or attorneys' fees except as specified
                                                                               in paragraph

below


                Z.       Defendant City    of New York hereby      agrees   to pay plaintiff   Brandi


Simmons the sum of        TWO.I{OUS$D"          FIVE-HllNp                                     in tuIl

satisfaction   of all   claims, including claims for costs, expenses and aftorneys' fees' In
                                                                                           against
consideration for the payment of this sum, plaintiff agrees to dismissal of all the claims

the defendants and to release defendants City of New York, C.O. Damon Waithe, Shield
                                                                                     No.

1g956, Captain Lee Mitchell, Shield No. 857, C.O. Te-art Jackson, Shield No- 17034,
                                                                                    and C.O.


Harrison Ferber, Shield No. 7226, C.O. Frangois Hyppolite, Shield No. 2635, C.O. Harry

phannord, shield No. 15732, and C.o. Alex Staley, Shield No. 7751; their successors or assigns;

and all past and present officials, employees, representatives, and agents of the City
                                                                                       of New    York

 or any entity represented by the Office of the Corporation Counsel, from any and all liability,

 claims, or rights of action alleging a violation of plaintiff s civil .ights and any and
                                                                                          all related

 state law claims, from the beginning of the world to the date of the General Release,
                                                                                       including

 claims for costs, expenses, and attorneys' fees'

                 3.       plaintiff shall execute and serve on the City of New York's attorney by

 legal tender (either by personal service or certified mail) at 100 Church Sffeet, New York, New

 york i0007 all documents      necessary   to effect this settlement, including, without limitation,     a


 General Release, based on the terms of paragraph       "7" above,lRS Form W-9, and an Affidavit of

 Status of   Liens. Prior to tendering the requisite documents to effect this settlement, Medicare-

 recipient plaintiffs must obtain and submit a final clemand letter from their lr{edicare provider(s)

 for the reimbursement of any conditional payments made for the injuries claimed in this matter-


                                                    1
          Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 5 of 8




A Medicare Set-Aside Trust may also be required if future anticipated medical costs are found to

benecessarypursuantto42U.S.C. $ 1395y(b)wfi42C.F.R. $$411.22through 4ll-26-

               4.      Nothing contained herein shall be deemed to be an admission by the

defendants that they have   in any manner or way violated plaintiff s rights, or the rights of any

other person or entity, as defined in the constitutions, statutes, ordinances, rules or regulations   of

the United States, the State of New York, or the City of New York or any other rules or

regulations of any department or subdivision of the City of New      York. This stipulation shall not

be admissible in, nor is   it related to, any other litigation or settlement negotiations,    except to


enforce the terms of this agreement-

                5.     Nothing contained herein shall be deemed to constitute     a   policy or practice

of the City ofNew York or any agency thereof-

                6.      Plaintiff agrees to hold harmless defendants regarding any past and/or

future Medicare claims, presently known or unknown,            in   connection with this matter-      If

Medicare claims are not satisfied, defendants reserve the right to issue a multiparty settlement

 check naming the Medicare provider as a payee or to issue a check directiy to the Medicare

 provider for the amount claimed in the Medicare provider's final demand letter.

                7.      This Stipulation of Settlement contains all the terms and conditions agreed

 upon by the parties hereto, and no oral agreement entered into at any time nor any written

 agreement entered into    prior to the execution of this Stipulation of Sefflement regarding the

 subject matter of the instant proceeding shall be deemed to exist, or to bind the parties hereto, or

 to vary the terms and conditions contained herein.




                                                    a
          Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 6 of 8




Dated: New York"      NewYork
        IXttrW dl .zarc
Brandi Simmons                                  ZACIIARY W. CARTER
Plaintiff Pro Se                                Corporation Counsel of the
An@M. Kross Center                                   City ofNew York
                                                A t t orney for Eefetidtw s
09-09 Hazen Street
                                                1 00 Ch;roh $treEq 3r* Ploot
East Elmhr:rst, NY 1 1370
                                                New York, New York 10007


By:                             /VLE444   By:
                                                Megan
      Plaintiff Pro   Se                        Assistant             Counsel




                                            4
             Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 7 of 8

                                         GENER1AL RELEASE

               KNOW THAT         I, BRANDI SIMMONS,            date of birth     I   -t           Social


Security   No.!5b-5j:2822-        plaintiff in the action entitled Brandi Simmo$ v-Ciry of New Yglk'

c.o. Damon Waithe. shield No. 1g956. Captain Lee Mitcbeu" shield No. 857. C.O. Te-art           Jackson-




2635. C-o, Hairy Phannord" Shield Nq- 15?32. ap-d C.O. Alex Staley. Shield No. 7751, 16-CV-10032

(VSB) (SDA), as "RELEASO&' in consideration of the payment of TWO-THOUSAND- FI\rE-

                                                                do hereby release and discharge
t{tR\tDRED pOLLAR$ {$'2:-5_00.001to me by the City of New York,

defendants City of New   york, C.O. Damon Waithe, Shield No. 18956, Captain Lee Mitchell, Shield

No. 857, C.O. Te-art Jackson, Shield No. 17034, and C.O. Harrison Ferber, Shield No- 7226, C.O.

Frangois Hyppolite, Shield No. 2635, C.O. Harry Phannord, Shield No- 15732, and C.O' Alex Staley,

Shield     No.7Z5l; their   successors   or   assigns; and   all past and present officials,   employees,


representatives, and agents   of the City of New York or any entity represented by the Office of the

Corporation Counsel, collectively the "RELEASEES," from any and all liability, claims, or rights
                                                                                                 of

action alleging a violation of my civil rights and any and all related state law claims, from the

beginning of the world to the date of this General Release, including claims for costs, expenses,
                                                                                                  and


attorneys'fees-

                IN FURTHER CONSIDERATION of the payment set forth                    above, RELEASOR

 hereby waives, releases and forever discharges RELEASEES from any and all claims, knor'm or

 unkrown, past and/or future conditional payments, arising out          of the RELEASOR'S Medicare

 eligibility and receipt of Medicare benefits related to the claimed injury in this matter and/or arising

 out of the provision of primary payment (or appropriate reimbursement) including causes of action

 pursuant to 42 U.S-C. g1395y(b)(3)A of the Medicare, Medicaid and SCHIP Exlension Act of 2007.
           Case 1:16-cv-10032-VSB Document 64 Filed 10/09/18 Page 8 of 8

                                                          HAS READ
 THIS RELEASE MAY NOT BE CHANGED ORALLY, THE IINDERSIGNED

           THE FOREGOING RELEASE AND FULLY I]NDERSTANDS IT.
                                                      -r lst
IN WITNESS WHEREOF, I have executed this Release this Lt     dayof Au r/ s                            t.   ,2019.
                                                                                                      n4L4t>D
                                                         Brandi

STATE OF                       OF                SS

  On                     201 8 before me personally came Brandi Simmons to me known, and known
to me to     the             described in, and   who executed the foregoing RELEASE, and duly
acknowledged to me that shelhe executed the

                                                  NOTARY
                                                                 lusi-ic,    DI          iiEw YCfrK
                                                       NDTAFIY
                                                                 !\i0. Cl1
                                                          QUil-lFtED ll'l    H?l'ft'30*n'
                                                          CDNINiISSiON       fdPlFi;-'$ iOr1!ii: '9
